Citation Nr: 0326344	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 18, 1993, 
for assignment of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1998 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision dated July 2, 2002, the Board denied the 
veteran's claim of entitlement to an earlier effective date 
for a grant of entitlement to TDIU.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, upon a joint motion by the 
Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's July 2, 2002, decision and remanded the 
matter to the Board for further proceedings.


REMAND

The Board notes that the evidence of record includes copies 
of documents 
transmitted to the RO in May 2000 by the VA RO and Insurance 
Center in Philadelphia, Pennsylvania.  The document copies 
received by the RO at that time included VA Form 29-357, 
Claim for Disability Insurance Benefits, filed in March 1980, 
on which the veteran claimed entitlement to waiver of 
insurance premiums for disability, and VA Form 29-1565-3, 
Decision Disability Insurance Benefits, dated in May 1980, 
which granted the veteran's claim for waiver of insurance 
premiums by reason of his total disability for insurance 
purposes.  The Board notes that the copy of VA Form 29-1565-3 
in the claims file is partially illegible.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.    See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The joint motion by the parties before the Court stated that 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim requires that the Board obtain the 
veteran's insurance folder, to include all records pertaining 
to his claim for a waiver of insurance premiums, from the VA 
RO and Insurance Center.  As the joint motion was granted by 
the Court, that statement by the parties before the Court is 
the law of this case.  Therefore, this case must be remanded 
to comply with the terms of the joint motion granted by the 
Court.

Under the circumstances, this case is REMANDED for the 
following:

The veteran's insurance folder should be obtained from 
the VA RO and Insurance Center in Philadelphia, 
Pennsylvania, and associated with the other evidence in 
his claims file.

Following completion of these actions, the evidence should be 
reviewed and a determination made as to whether the veteran's 
claim may now be granted.  If the decision remains adverse to 
the veteran, he and his representative should be provided 
with an appropriate Supplemental Statement of the Case (SSOC) 
and an opportunity to respond thereto.  The SSOC should 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to comply with the Order 
of Court granting the joint motion.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless he 
receives further notice.




The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




